1
2
3
4
5
6                           UNITED STATES DISTRICT COURT
7                         CENTRAL DISTRICT OF CALIFORNIA
8
9
10       BRUCE LEE GIPSON,                            Case No. EDCV 19-197-R (KK)
11                              Plaintiff,
12                         v.                         ORDER DISMISSING FIRST
                                                      AMENDED COMPLAINT WITH
13       WEST VALLEY DETENTION RISK                   LEAVE TO AMEND
         MANAGEMENT, ET AL.,
14
                                Defendants.
15
16
17                                              I.
18                                       INTRODUCTION
19          Plaintiff Bruce Lee Gipson (“Gipson”), proceeding pro se and in forma
20   pauperis, filed a First Amended Complaint (“FAC”) pursuant to 42 U.S.C. § 1983
21   (“Section 1983”). For the reasons discussed below, the Court dismisses the FAC with
22   leave to amend.
23                                              II.
24                                  PROCEDURAL HISTORY
25          On January 10, 2019, Gipson, who is currently incarcerated at West Valley
26   Detention Center in California, constructively filed1 a Complaint against defendants
27
     1       Under the “mailbox rule,” when a pro se inmate gives prison authorities a
28   pleading to mail to court, the court deems the pleading constructively “filed” on the
     date it is signed. Roberts v. Marshall, 627 F.3d 768, 770 n.1 (9th Cir. 2010) (citation
 1   Deputy A. Maldonado, Deputy J. Ayala, Sergeant Della Torre, Deputy Jane Doe, and
 2   Deputy John Doe2 (“Defendants”) in their individual and official capacities. ECF
 3   Docket No. (“Dkt.”) 1. In the Complaint, Gipson alleged Defendants, who are
 4   employed at West Valley Detention Center, retaliated against him and sexually
 5   harassed and abused him in violation of the First and Eighth Amendments. Id.
 6          On February 13, 2019, the Court dismissed the Complaint with leave to amend
 7   for failure to state a claim. Dkt. 6.
 8          On February 18, 2019, Gipson constructively filed the FAC against Defendants
 9   in their individual and official capacities. Dkt. 7. Gipson again alleges Defendants
10   retaliated against him and sexually harassed and abused him in violation of the First
11   and Eighth Amendments. Id. at 5. Gipson adds a Fourteenth Amendment claim
12   against defendant Torre for failing to adequately investigate a prison grievance. Id.
13          In the FAC, Gipson alleges:
14          • Defendants Maldonado and Ayala made “sexual comments and gestures”
15             about Gipson’s “body parts making [him] a target for sexual behavior from
16             other inmates”;
17          • Defendant Torre “pressured [Gipson] into not filing complaints all the
18             while doing botched investigations on said constitutional violations”;
19          • Defendant Torre threatened Gipson by saying Gipson “better not appeal to
20             [the lieutenant] or [Gipson is] going to find [him]self in hot water” and that
21
22
     omitted); Douglas v. Noelle, 567 F.3d 1103, 1107 (9th Cir. 2009) (stating the “mailbox
23   rule applies to [Section] 1983 suits filed by pro se prisoners”).
24
     2      “As a general rule, the use of ‘John[/Jane] Doe’ to identify a defendant is not
     favored.” Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). Because Gipson is
25   unaware of the true names of the unnamed Doe defendants, Gipson will be given the
     opportunity to discover the names of the Doe defendants after he files a complaint
26   curing the deficiencies identified below. Gipson is cautioned that, if he is unable to
     timely identify the Doe defendants, the claims against the Doe defendants will be
27   subject to dismissal because the Court will not be able to order service against
     defendants who are unidentified. See Augustin v. Dep’t of Public Safety, 2009 WL
28   2591370, at *3 (D. Hawai’i Aug. 24, 2009); Williams v. Schwarzenegger, 2006 WL
     3486957, at *1 (E.D. Cal. Dec. 1, 2006).
                                                   2
 1             if Gipson contacted “crisis hotline about the matter [he would] be
 2             disciplined”; and
 3          • Defendants John Doe and Jane Doe “groped [Gipson’s] buttocks in an
 4             unprofessional way, [] setting the stage for sexual assaults and unwanted
 5             advances from fellow inmates”.
 6   Dkt. 7 at 5. Gipson does not specify when these events occurred. See id.
 7          Gipson requests “the Court impose the proper relief”. Dkt. 7 at 6.
 8                                               III.
 9                                 STANDARD OF REVIEW
10          When a plaintiff proceeds in forma pauperis, a court must screen the complaint
11   and is required to dismiss the case at any time if it concludes the action is frivolous or
12   malicious, fails to state a claim on which relief may be granted, or seeks monetary
13   relief against a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B);
14   28 U.S.C. § 1915A; see Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998);
15   Olvas v. Nevada ex rel. Dep’t of Corr., 856 F.3d 1281, 1284 (9th Cir. 2017) (observing
16   that if a plaintiff is a prisoner at the time he files his complaint, screening is required
17   under 28 U.S.C. § 1915A).
18          Under Federal Rule of Civil Procedure 8 (“Rule 8”), a complaint must contain a
19   “short and plain statement of the claim showing that the pleader is entitled to relief.”
20   Fed. R. Civ. P. 8(a)(2). In determining whether a complaint fails to state a claim for
21   screening purposes, a court applies the same pleading standard as it would when
22   evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). See
23   Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012).
24          A complaint may be dismissed for failure to state a claim “where there is no
25   cognizable legal theory or an absence of sufficient facts alleged to support a
26   cognizable legal theory.” Zamani v. Carnes, 491 F.3d 990, 996 (9th Cir. 2007). In
27   considering whether a complaint states a claim, a court must accept as true all of the
28   material factual allegations in it. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir.
                                                   3
 1   2011). However, a court need not accept as true “allegations that are merely
 2   conclusory, unwarranted deductions of fact, or unreasonable inferences.” In re
 3   Gilead Scis. Sec. Litig., 536 F.3d 1049, 1055 (9th Cir. 2008). Although a complaint
 4   need not include detailed factual allegations, it “must contain sufficient factual matter,
 5   accepted as true, to state a claim to relief that is plausible on its face.” Cook v.
 6   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011) (quoting Ashcroft v. Iqbal, 556 U.S. 662,
 7   678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009)). A claim is facially plausible when it
 8   “allows the court to draw the reasonable inference that the defendant is liable for the
 9   misconduct alleged.” Id. The complaint “must contain sufficient allegations of
10   underlying facts to give fair notice and to enable the opposing party to defend itself
11   effectively.” Starr v. Baca, 652 F.3d 1202, 1216 (9th Cir. 2011).
12          “A document filed pro se is ‘to be liberally construed,’ and a ‘pro se complaint,
13   however inartfully pleaded, must be held to less stringent standards than formal
14   pleadings drafted by lawyers.’” Woods v. Carey, 525 F.3d 886, 889-90 (9th Cir. 2008).
15   However, liberal construction should only be afforded to “a plaintiff’s factual
16   allegations,” Neitzke v. Williams, 490 U.S. 319, 330 n.9, 109 S. Ct. 1827, 104 L. Ed. 2d
17   339 (1989), and a court need not accept as true “unreasonable inferences or assume
18   the truth of legal conclusions cast in the form of factual allegations,” Ileto v. Glock
19   Inc., 349 F.3d 1191, 1200 (9th Cir. 2003).
20          If a court finds the complaint should be dismissed for failure to state a claim, a
21   court has discretion to dismiss with or without leave to amend. Lopez v. Smith, 203
22   F.3d 1122, 1126-30 (9th Cir. 2000). Leave to amend should be granted if it appears
23   possible the defects in the complaint could be corrected, especially if the plaintiff is
24   pro se. Id. at 1130-31; see also Cato v. United States, 70 F.3d 1103, 1106 (9th Cir.
25   1995). However, if, after careful consideration, it is clear a complaint cannot be cured
26   by amendment, a court may dismiss without leave to amend. Cato, 70 F.3d at 1107-
27   11; see also Moss v. U.S. Secret Serv., 572 F.3d 962, 972 (9th Cir. 2009).
28   ///
                                                  4
 1                                                 IV.
 2                                          DISCUSSION
 3   A.     THE FAC FAILS TO STATE A SECTION 1983 CLAIM AGAINST
 4          DEFENDANTS IN THEIR OFFICIAL CAPACITY
 5          1.     Applicable Law
 6          A municipality can be liable under Section 1983 “when execution of a
 7   government’s policy or custom” inflicts a constitutional injury. Monell v. Dep’t of
 8   Soc. Servs. of City of N.Y., 436 U.S. 658, 694, 98 S. Ct. 2018, 56 L. Ed. 2d 611 (1978).
 9   An “official-capacity suit is, in all respects other than name, to be treated as a suit
10   against the entity.” Kentucky v. Graham, 473 U.S. 159, 166, 105 S. Ct. 3099, 87 L.
11   Ed. 2d 114 (1985); see also Brandon v. Holt, 469 U.S. 464, 471-72, 105 S. Ct. 873, 83
12   L. Ed. 2d 878 (1985); Larez v. City of L.A., 946 F.2d 630, 646 (9th Cir. 1991). Such a
13   suit “is not a suit against the official personally, for the real party in interest is the
14   entity.” Graham, 473 U.S. at 166.
15          To state a cognizable Section 1983 claim against a municipality or local
16   government officer in his or her official capacity, a plaintiff must show the alleged
17   constitutional violation was committed “pursuant to a formal governmental policy or
18   a ‘longstanding practice or custom which constitutes the “standard operating
19   procedure” of the local governmental entity.’” Gillette v. Delmore, 979 F.2d 1342,
20   1346 (9th Cir. 1992) (citations omitted). Proof of random acts or isolated events is
21   insufficient to establish a custom or practice. Thompson v. City of L.A., 885 F.2d
22   1439, 1444 (9th Cir. 1989). Rather, a plaintiff must prove widespread, systematic
23   constitutional violations which have become the force of law. Board of Cty. Comm’rs
24   of Bryan Cty. v. Brown, 520 U.S. 397, 404, 117 S. Ct. 1382, 137 L. Ed. 2d 626 (1997).
25   In addition, a plaintiff must show the policy, practice, or custom was “(1) the cause in
26   fact and (2) the proximate cause of the constitutional deprivation.” Trevino v. Gates,
27   99 F.3d 911, 918 (9th Cir. 1996).
28   ///
                                                    5
 1         2.     Analysis
 2         Here, the FAC fails to state a Section 1983 claim against Defendants in their
 3   official capacity. Gipson does not, however, allege any facts showing West Valley
 4   Detention Center had a “policy or custom” that was the “moving force” behind any
 5   of Defendants’ constitutional violations. See Graham, 473 U.S. at 166. In fact,
 6   Gipson appears to allege random acts or isolated events in which Defendants
 7   hindered Gipson’s access to grievances and sexually harassed and abused him. See
 8   Thompson, 885 F.2d at 1444. Accordingly, Gipson’s Section 1983 claims against
 9   Defendants in their official capacity are again subject to dismissal.
10   B.    THE FAC FAILS TO STATE AN EIGHTH AMENDMENT CLAIM
11         OF SEXUAL HARASSMENT AGAINST DEFENDANTS
12         MALDONADO AND AYALA
13         1.     Applicable Law
14         The Eighth Amendment protects inmates from repetitive and harassing
15   searches and sexual abuse. Hudson v. Plamer, 468 U.S. 517, 530, 104 S. Ct. 3194, 82
16   L. Ed. 2d 393 (1984). In general, however, allegations of verbal harassment or abuse
17   do not state a cognizable Section 1983 claim. Freeman v. Arpaio, 125 F.3d 732, 738
18   (9th Cir. 1997). Verbal abuse and sexual comments, without more, do not result in an
19   Eighth Amendment claim. Schwenk v. Hartford, 204 F.3d 1187, 1197-98 (9th Cir.
20   2000); see Oltarzewski v. Ruggiero, 830 F.2d 136, 139 (9th Cir. 1987) (holding
21   directing vulgar language at prisoners does not state a constitutional claim).
22         2.     Analysis
23         Here, Gipson alleges defendants Maldonado and Ayala sexually harassed
24   Gipson when they “made sexual comments and gestures about [his] body parts”.
25   Dkt. 7 at 5. However, claims of verbal abuse, without more, do not rise to the level
26   of an Eighth Amendment violation. See Schwenk, 204 F.3d at 1197-98; Somers v.
27   Thurman, 109 F.3d 614, 624 (9th Cir. 1997) (finding female guards “gawking,
28   pointing, and laughing” at naked male inmates while they were showering did not
                                                 6
 1   violate the Eighth Amendment). Accordingly, Gipson’s claim against defendants
 2   Maldonado and Ayala for sexual harassment is again subject to dismissal.
 3   C.     THE FAC FAILS TO STATE A FIRST AMENDMENT CLAIM
 4          AGAINST DEFENDANT TORRE
 5          1.      Applicable Law
 6          “Prisoners have a First Amendment right to file grievances against prison
 7   officials and to be free from retaliation for doing so.” Watison v. Carter, 668 F.3d
 8   1108, 1114 (9th Cir. 2012) (citation omitted); Soranno’s Gasco, Inc. v. Morgan, 874
 9   F.2d 1310, 1314 (9th Cir. 1989). To state a viable First Amendment retaliation claim,
10   a plaintiff must allege five elements: “(1) An assertion that [a prison official] took
11   some adverse action against an inmate (2) because of (3) that inmate’s protected
12   conduct, and that such action (4) chilled the inmate’s exercise of his First Amendment
13   rights, and (5) the action did not reasonably advance a legitimate correctional goal.”
14   Rhodes v. Robinson, 408 F.3d 559, 567-68 (9th Cir. 2005); see Pratt v. Rowland, 65
15   F.3d 802, 808 (9th Cir. 1995) (observing a plaintiff “must show that there were no
16   legitimate correctional purposes motivating the actions he complained of”).
17          Under the first element, a plaintiff need not allege that the retaliatory action, in
18   itself, violated a constitutional right. Pratt, 65 F.3d at 806. Even an allegation of a
19   “mere threat of harm can be an adverse action, regardless of whether it is carried out
20   because the threat itself can have a chilling effect.” Bordheim v. Cry, 584 F.3d 1262,
21   1270-71 (9th Cir. 2009) (emphasis in original) (“[T]he power of a threat lies not in any
22   negative actions eventually taken, but in the apprehension it creates in the recipient of
23   the threat[.]”).
24          To meet the second element, retaliatory motive, a plaintiff must allege facts
25   showing his protected activities were a “substantial” or “motivating” factor behind the
26   defendant’s challenged conduct. Bordheim, 584 F.3d at 1269, 1271.
27
28
                                                  7
 1          A plaintiff’s First Amendment right to file prison grievances is protected
 2   activity sufficient to satisfy the third element. Lewis v. Casey, 518 U.S. 343, 346, 116
 3   S. Ct. 2174, 135 L. Ed. 2d 606 (1996).
 4          Under the fourth element, a plaintiff need not demonstrate a “total chilling of
 5   his First Amendment rights,” only that the defendant’s challenged conduct “would
 6   chill or silence a person of ordinary firmness from future First Amendment activities.”
 7   Rhodes, 408 F.3d at 568-69 (citation and internal quotation marks omitted). “A
 8   plaintiff who fails to allege a chilling effect may still state a claim if he alleges he
 9   suffered some other harm,” Brodheim, 584 F.3d at 1269, that is “more than minimal,”
10   Rhodes, 408 F.3d at 567 & n.11.
11          Lastly, regarding the fifth element, a plaintiff must allege “the retaliatory action
12   does not advance legitimate penological goals, such as preserving institutional order
13   and discipline.” Barnett v. Centoni, 31 F.3d 813, 815-16 (9th Cir. 1994).
14          2.     Analysis
15          Here, Gipson again appears to allege defendant Torre retaliated against him by
16   trying to persuade him to not file or appeal grievances. Dkt. 7 at 5. However,
17   Gipson’s allegation that defendant Torre intimidated Gipson to not file or appeal his
18   grievances by saying “[Gipson] is going to find [him]self in hot water” is too vague to
19   establish “adverse action” necessary for a First Amendment retaliation claim. See
20   Bordheim, 584 F.3d at 1270-71. Moreover, Gipson has alleged no facts from which
21   one can infer defendant Torre’s vague statement “chilled” Gipson’s exercise of his
22   First Amendment rights or caused him to suffer a “more than minimal” harm. See
23   Rhodes, 408 F.3d at 567-68; compare Gleason v. Franklin, No. CV 15-8380-CBM
24   (DFM), 2017 WL 3203404, at *5 (C.D. Cal. May 16, 2017) report and
25   recommendation adopted, 2017 WL 3197226 (C.D. Cal. July 26, 2017) (finding that
26   specific threats of “knocking [plaintiff] out” and filing a false rules violation report
27   against plaintiff for filing a grievance were sufficient to allege a chilling effect); with
28   Chung Chung Kao v. Vela, No. CV 09-2841 ABC (RZx), 2013 WL 12182032, at *4
                                                    8
 1   (C.D. Cal. Jan. 18, 2013) (analyzing defendant’s statement “[y]ou’re in trouble now” to
 2   plaintiff after he pursued a grievance was not “concrete” enough to demonstrate
 3   retaliation in violation of the First Amendment). Accordingly, Gipson’s First
 4   Amendment claim against defendant Torre is again subject to dismissal.
 5   D.     THE FAC FAILS TO STATE A FOURTEENTH AMENDMENT
 6          CLAIM AGAINST DEFENDANT TORRE
 7          1.     Applicable Law
 8          The Due Process Clause protects prisoners from being deprived of property
 9   without due process of law. Wolff v. McDonnell, 418 U.S. 539, 556, 94 S. Ct. 2963,
10   41 L. Ed. 2d 935 (1974). However, a plaintiff has no constitutional entitlement to
11   have his prison grievances or appeals handled or decided in a particular manner.
12   Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988); Ramirez v. Galaza, 334 F.3d 850,
13   860 (9th Cir. 2003). Specifically, a plaintiff has no actionable claim for failure to
14   investigate a grievance. See Randle v. Melendrez, No. CV 16-2342 MWF (AJW), 2017
15   WL 1197864, at *4 (C.D. Cal. Feb. 17, 2017) report and recommendation adopted,
16   2017 WL 1199719 (C.D. Cal. Mar. 30, 2017); see also Geiger v. Jowers, 404 F.3d 371,
17   374 (5th Cir. 2005); Mitchell v. McNeil, 487 F.3d 374, 378 (6th Cir. 2007); Buckley v.
18   Barlow, 997 F.2d 494, 495 (8th Cir. 1993).
19          2.     Analysis
20          Here, Gipson appears to allege defendant Torre “botched” an investigation for
21   Gipson’s prison grievance in violation of the Fourteenth Amendment. Dkt. 7 at 5.
22   Gipson, however, does not have an actionable claim against defendant Torre for his
23   failure to handle or decide a grievance in a particular manner. See Mann, 855 F.2d at
24   640; Randle, 2017 WL 1197864, at *4. Accordingly, Gipson’s Fourteenth
25   Amendment claim against defendant Torre is subject to dismissal.
26   ///
27   ///
28   ///
                                                  9
 1                                              V.
 2              LEAVE TO FILE A SECOND AMENDED COMPLAINT
 3         For the foregoing reasons, the FAC is subject to dismissal. As the Court is
 4   unable to determine whether amendment would be futile, leave to amend is granted.
 5   See Lucas v. Dep’t of Corr., 66 F.3d 245, 248 (9th Cir. 1995) (per curiam).
 6         Accordingly, IT IS ORDERED THAT within twenty-one (21) days of the
 7   service date of this Order, Plaintiff choose one of the following two options:
 8         1.      Plaintiff may file a Second Amended Complaint to attempt to cure the
 9   deficiencies discussed above. The Clerk of Court is directed to mail Plaintiff a
10   blank Central District civil rights complaint form to use for filing the Second
11   Amended Complaint, which the Court encourages Plaintiff to use.
12         If Plaintiff chooses to file a Second Amended Complaint, he must clearly
13   designate on the face of the document that it is the “Second Amended Complaint,” it
14   must bear the docket number assigned to this case, and it must be retyped or
15   rewritten in its entirety, preferably on the court-approved form. Plaintiff shall not
16   include new defendants or allegations that are not reasonably related to the claims
17   asserted in the FAC. In addition, the Second Amended Complaint must be complete
18   without reference to the Complaint, the FAC, or any other pleading, attachment, or
19   document. Hence, in an amended complaint, Plaintiff should clearly state:
20         1) What actions were committed by each alleged defendant;
21         2) When and where the alleged actions were committed by each defendant;
22         3) In which capacity Plaintiff wishes to sue each defendant;
23         4) What harm resulted from the alleged actions by each defendant; and,
24         5) What statute or constitutional right was violated because of the alleged
25              actions by each defendant.
26         An amended complaint supersedes the preceding complaint. Ferdik v.
27   Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). After amendment, the Court will treat
28   all preceding complaints as nonexistent. Id. Because the Court grants Plaintiff
                                                10
 1   leave to amend as to all his claims raised here, any claim raised in a preceding
 2   complaint is waived if it is not raised again in the Second Amended Complaint.
 3   Lacey v. Maricopa Cty., 693 F.3d 896, 928 (9th Cir. 2012).
 4         The Court advises Plaintiff that it generally will not be well-disposed toward
 5   another dismissal with leave to amend if Plaintiff files a Second Amended Complaint
 6   that continues to include claims on which relief cannot be granted. “[A] district
 7   court’s discretion over amendments is especially broad ‘where the court has already
 8   given a plaintiff one or more opportunities to amend his complaint.’” Ismail v. Cty.
 9   of Orange, 917 F. Supp. 2d 1060, 1066 (C.D. Cal. 2012); see also Ferdik, 963 F.2d at
10   1261. Thus, if Plaintiff files a Second Amended Complaint with claims on
11   which relief cannot be granted, the Second Amended Complaint will be
12   dismissed without leave to amend and with prejudice.
13         2.     Alternatively, Plaintiff may voluntarily dismiss the action without
14   prejudice, pursuant to Federal Rule of Civil Procedure 41(a). The Clerk of Court is
15   directed to mail Plaintiff a blank Notice of Dismissal Form, which the Court
16   encourages Plaintiff to use if he chooses to voluntarily dismiss the action.
17         Plaintiff is explicitly cautioned that failure to timely file a Second
18   Amended Complaint will result in this action being dismissed with prejudice
19   for failure to state a claim, or for failure to prosecute and/or obey Court orders
20   pursuant to Federal Rule of Civil Procedure 41(b).
21
22   Dated: March 07, 2019
23                                           HONORABLE KENLY KIYA KATO
                                             United States Magistrate Judge
24
25
26
27
28
                                               11
